Caton, J. The county court undoubtedly erred in refusing to admit the testimony offered, tending to show that Cole had been prevented from producing his proofs before the commissioners, by reason of the statements made to him by Darst, one of the commissioners, that such proofs would be useless; as the commissioners had already made up their minds in the case. Such statements coming from one of the judges, whose duty it was to decide the matter in controversy, may well have deterred the party from producing his proofs before that tribunal, and a report coming from a commissioner, who had thus publicly declared his pre-judgment of the case, could not be scrutinized too closely by the county court. It has a bad appearance. Again, the court should have admitted the affidavits of Yoris and Forsyth. The question now is not what extent of influence this proof should have had on the mind of the court, but simply whether it was competent evidence to be considered at all by the court, whose duty it was to affirm or disaffirm the report of the commissioners. We think the court erred in its decision, and the judgment must be reversed and the cause remanded. Judgment reversed.